UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                           No. 98-60219


LAFAYETTE STEEL ERECTORS, INC.,

                                                                                 Plaintiff-Appellee,

                                               versus

ROY ANDERSON CORP.,

                                                                             Defendant-Appellant.


                         Appeal from the United States District Court
                           for the Southern District of Mississippi
                                           (1:96-CV-65)


                                         October 8, 1999
Before POLITZ, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

       Roy Anderson Corporation appeals an adverse bench trial judgment in favor of

Lafayette Steel Erectors, Inc. Having considered the record, briefs, and oral arguments of

counsel, and on the basis of the facts as found, authorities cited, and analysis made by the

district court in its thorough and comprehensive Memorandum Opinion rendered November

14, 1997 and filed November 17, 1997, the final judgment appealed is AFFIRMED.




        *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.